Citation Nr: 1030752	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-27 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from February 1973 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for 
depression was raised by the Veteran's representative in 
the July 2010 informal hearing presentation, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over this issue, and it is referred to the AOJ for 
appropriate action.


FINDING OF FACT

The Veteran's current degenerative disc disease is not 
etiologically related to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for degenerative 
disc disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The elements of proper notice include informing the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cor. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.  In this case, the Veteran was 
notified of the respective duties of the claimant and of VA, as 
well as of the evidence needed to substantiate his claim for 
service connection by letters in September 2004 and February 
2005, before the adverse rating that is the subject of this 
appeal.  However, the Veteran did not receive notice that 
complied with Dingess, supra, until the July 2006 statement of 
the case.  Despite the inadequate notice provided to the Veteran 
on these latter two elements, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, as the 
Board has concluded that the preponderance of the evidence is 
against the Veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot.

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains his service treatment records, VA treatment 
records and private medical records.  The claims file also 
contains the Veteran's Workers' Compensation and Social Security 
Administration (SSA) disability records, and the Veteran was 
afforded a VA medical examination and opinion, which is contained 
in the record.  The Veteran was also afforded a hearing before a 
decision review officer, and the transcript of that hearing is 
associated with the file.  Both the Veteran and his 
representative had an opportunity to submit statements in support 
of the Veteran's claim, and those statements are associated with 
the claims file.  The Veteran has not indicated that there are 
any available additional pertinent records to support his claim.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice.

Legal Criteria

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for a disability shown after service, 
when all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  See 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Service 
connection will also be presumed for certain chronic diseases, if 
manifest to a compensable degree within one year after discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is not 
shown to be chronic, a showing of continuity of symptomatology 
after service will generally be necessary to establish a service 
connection.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).

In order to establish a service connection for the claimed 
disorder, there must be (1) evidence of a current disability; (2) 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

History and Analysis

The Veteran contends that he is entitled to service connection 
for degenerative disc disease, which he claims was caused by an 
injury he incurred during service.  The Veteran's service 
treatment records reflect that the Veteran was seen on several 
occasions during service for back pain.  Records from February 
1973, April 1973, and October 1973 show the Veteran had 
complaints of back pain.  A record from June 1973 shows that the 
Veteran fell from the top of a telephone pole, which is the 
incurrence the Veteran claims caused his current disability.  The 
Board notes, however, that the only treatment recorded in 
relation to the fall from the telephone pole was for an injury to 
the left ankle.  A record from February 1974 shows that the 
Veteran received whiplash.  The Veteran's April 1976 separation 
examination report shows that the Veteran had low back pain 
syndrome, while the Veteran's enlistment examination showed that 
he was in good health.  The Board, therefore, concedes that the 
Veteran did experience a back injury during service.  However, as 
will be discussed below, this injury was acute and transitory and 
is not related to the Veteran's current disability.

The Veteran is currently receiving SSA disability payments for 
his back pain.  The Veteran has had multiple unsuccessful 
surgeries to try to relieve the pain in his back; however, the 
SSA records reflect that the Veteran is still unable to sit, 
stand, walk or lift without pain.  The Veteran's current 
diagnosis appears to be failed back surgery syndrome.  The 
Veteran's May 2003 worker's compensation examination listed the 
Veteran's diagnoses as lumbosacral sprain, spondylolisthesis and 
lumbar spinal stenosis.  An MRI of the Veteran's lumbar spine 
from July 2002 showed disc degeneration.  The Board, therefore, 
concedes that the Veteran has a current disability.

However, the Veteran's current disability is not related to his 
military service.  The Veteran was afforded a VA examination in 
February 2005, and the examiner reviewed the Veteran's claims 
file in conjunction with the examination.  After consideration of 
the Veteran's claims file and physical examination, the examiner 
diagnosed the Veteran with lumbosacral degenerative disc disease 
and lumbosacral degenerative joint disease, status post 
laminectomy and dorsal column root stimulator, and opined that 
the Veteran's current disabilities were not related to the 
Veteran's remote history of injury in the military service.  The 
examiner reasoned that the Veteran had no significant problems 
from his time in the military service until an injury in 1989 
necessitating multiple surgeries, pain medication and the use of 
a dorsal column stimulator.  The examiner concluded that the 
Veteran's current back complaints were related to his 1989 injury 
and not the remote history of trauma in the military.

The Board notes that the claims file lacks any indication that 
the Veteran experienced any symptoms of back pain within the 
years immediately following service.  The Veteran's medical 
records go back as far as July 1988, but do not show any 
treatment for or complaints of back pain until May 1989, when the 
Veteran complained about residuals of a back injury occurring in 
1978 (which the Board notes is two years after the Veteran's 
discharge from service).  The Veteran again complained of back 
pain after an injury he received at work in December 1989.  
Additionally, the Veteran reported no history of back injuries 
prior to 1989 during his medical examination for workers' 
compensation in May 2003.  The Veteran indicated that he had hurt 
his back from unloading his truck while working as a truck 
driver, and he also indicated that he had been in two motor 
vehicle accidents with mild sprains/strains.  The Court has 
indicated that the absence of any medical records of a diagnosis 
or treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board where it found that Veteran failed to 
account for the lengthy time period after service for which there 
was no clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

The Board also notes that the Veteran raised the issue of some 
missing records during his hearing before the decision review 
officer.  The Veteran contended that he was treated at the Logan 
General Hospital in West Virginia for back pain following his 
military service.  However, the RO commented in the July 2006 
statement of the case that Logan Hospital had responded that it 
had no records for the Veteran.  Additionally, the Board notes 
that the Veteran's release form for Logan Hospital reflected that 
the Veteran was treated there in the mid-1960s.  Given that the 
Veteran did not serve until 1973, the Board finds that the 
Veteran's medical records from Logan Hospital would not be 
pertinent to his claim.

In sum, although the Veteran has testified that he has suffered 
from back pain since service, the record shows that the Veteran 
did not complain of any back pain until his work-related injuries 
occurred, and he specifically stated to the examiner for his 
Workers' Compensation examination that he had no history of back 
injuries.  Given the various contradictory statements and 
records, the Veteran's report of a continuity of symptoms does 
not appear credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  Therefore, the Board finds that a chronic disability 
did not manifest in service or within one year thereafter.

Additionally, the competent and probative medical evidence of 
record does not link the Veteran's current disability to his 
military service.  As was noted above, VA treatment records show 
and the Board acknowledges that the Veteran has a current 
disability.  However, although the Veteran may sincerely believe 
that his current disability began in or is related to service, 
the Veteran is not qualified to render a medical opinion as to 
the etiology of this disability because it requires specialized 
medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (lay evidence is competent when a layperson is 
competent to identify a medical condition, when a layperson is 
reporting a contemporaneous medical diagnosis, or when lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional) (citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); see also 
Jandreau, 492 F.3d at n. 4 (a layperson may be competent to 
identify a condition where the condition is simple, like a broken 
leg, but not if the condition is, for example, a type of cancer).  
The etiology of a back condition is not a simple identification 
that a layperson is competent to make.  Therefore, the Veteran's 
statements regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

Therefore, taking into consideration all of the foregoing, the 
Board finds that the Veteran's current degenerative disc disease 
did not manifest during service or within one year thereafter, 
there is no continuity of symptomatology shown to be related to 
the current disability, and the disability has not been shown to 
be etiologically related to an event, disease, or injury in 
service.

In reaching this conclusion, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).

ORDER

Service connection for degenerative disc disease is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


